Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 18, 2019

                                      No. 04-19-00548-CV

                       SAN ANTONIO FEDERAL CREDIT UNION,
                                    Appellant

                                                v.

                                       Mario R. CANTU,
                                           Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-21715
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER
        The reporter’s record was due on October 16, 2019. On October 15, 2019, the court
reporter filed a notification of late record. The notification of late reporter’s record is hereby
NOTED. Time is extended to October 29, 2019.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2019.



                                                     ___________________________________
                                                     LUZ ESTRADA,
                                                     Chief Deputy Clerk